Wright, J.,
concurring in part and dissenting in part. I dissent from the holding in Part I of the majority’s opinion (and paragraph one of the syllabus) because I believe our decision in State ex rel. Zamora v. Indus. Comm. (1989), 45 Ohio St.3d 17, 543 N.E.2d 87, precludes the commission from relying on the C-174 forms as the basis for its conclusion that Baker certified the herniated disc condition as allowed. While not an issue in this case, I also write briefly on the subject of invoking the continuing jurisdiction of the commission, a subject raised by the majority in response to Baker’s assertion that it made a clerical error in reporting “herniated disc” as an allowed condition on three C-174 forms.
*216I
In Zamora, the claimant injured his ankle and foot in a work-related accident in 1963. In 1984, the claimant sought to additionally allow a mental condition (depression). At the same time, claimant applied for permanent and total disability compensation based on his physical and mental conditions.
The commission requested specialists’ reports from five doctors. Three of the doctors examined claimant’s physical condition; two of the doctors, Drs. Mann and Kogut, examined claimant’s mental condition. Dr. Kogut concluded in his report that claimant’s mental condition was a moderate depression but that the condition preceded, and was only minimally affected by, claimant’s 1963 injury. The regional board of review nevertheless modified claimant’s claim to allow for depression. In allowing the condition, the commission relied on a letter from Dr. Mann, a letter written in response to Dr. Kogut’s report.
Later, the commission denied claimant’s application for permanent and total disability compensation. In reaching its decision on this issue, the commission relied “particularly on the medical report [sic ] of Drs. Brown and Kogut.” In Zamora we stated that the commission should not have based its decision on Dr. Kogut’s report because of the regional board’s earlier implicit rejection of that report in deciding whether to allow claimant’s mental condition. We reasoned, “it would be inconsistent to permit the commission to reject the Kogut report at one level, for whatever reason, and rely on it at another.” Id. at 19,543 N.E.2d at 89.
In this case the C-174 forms containing the herniated disc condition are dated December 1, 1985, October 11, 1986, and December 31, 1986. On April 20, 1987, the commission denied appellee further temporary total disability payments in an order that listed “lumbosacral strain” as the only allowed condition. The order did not list “herniated disc” as an allowed condition. Thus the commission implicitly decided then that the C-174 forms were insufficient to establish herniated disc as an allowed condition. Our decision in Zamora prohibits the commission from using this evidence now as proof that Baker has in fact certified the condition.
II
Baker claims it made a clerical error on the three C-174 forms which listed “herniated disc” as an allowed condition. Whether that is true or not in this case, it is inevitable that in the future self-insured employers like Baker will make clerical errors on C-174 forms and that many of those errors will lie dormant in files for years. The majority states that in such a situation a self-insured employer may invoke the continuing jurisdiction of the commission provided that the employer does so within a reasonable period of time.
*217In this case the majority determines the reasonableness of Baker’s actions by comparing the date Baker actually made the error (1985) with the date Baker attempted to invoke the continuing jurisdiction of the commission (1990). In my opinion, the inquiry should focus on the date the employer discovered or should have discovered its error. Otherwise, the employer may be required to do the impossible, i.e., invoke the continuing jurisdiction of the commission before the employer realizes an error was made.
Ill
For the foregoing reasons, I respectfully dissent from Part I of the majority’s opinion.